Exhibit 10.15(a)

 

GRANTOR TRUST AGREEMENT

 

THIS GRANTOR TRUST AGREEMENT (the “Trust Agreement”), as originally effective
July 8, 2001, is hereby amended and restated effective this 5th of December,
2003, by and between Certegy Inc., a Georgia corporation, (the “Company”) and
Wachovia Bank, N.A. (the “Trustee”).

 

Recitals

 

(a) WHEREAS, the Company has adopted the Executive Life and Supplemental
Retirement Benefit Plan, as amended and restated effective November 7, 2003 (the
“Split Dollar Plan”), and the Company has adopted the Special Supplemental
Executive Retirement Plan, effective November 7, 2003 (the “Special SERP,” and
the Split Dollar Plan and the Special SERP, together, the “Plans”);

 

(b) WHEREAS, the Company has incurred or expects to incur liability under the
terms of the Plans with respect to the individuals participating in the Plans
and their designated beneficiaries (the “Participants” and “Beneficiaries”);

 

(c) WHEREAS, the Company hereby establishes this Trust (the “Trust”) and shall
contribute to the Trust assets that shall be held therein, subject to the claims
of the Company’s creditors in the event of the Company’s Insolvency, as herein
defined, until distributed in such manner and at such times as specified in the
Plans and in this Trust Agreement;

 

(d) WHEREAS, it is the intention of the parties that this Trust shall constitute
an unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); and

 

(e) WHEREAS, it is the intention of the Company to make contributions to the
Trust to provide itself with a source of funds (the “Fund”) to assist it in
satisfying its liabilities under the Plans in the circumstances described
herein.



 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

 

Section 1. Establishment Of The Trust

 

(a) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

 

(b) The Company shall be considered the grantor for the purposes of the Trust.



--------------------------------------------------------------------------------

(c) The Trust hereby established is revocable by the Company; and it shall
become irrevocable upon a Change of Control, as defined in Section 15.

 

(d) The Company hereby deposits with the Trustee in the Trust One Thousand
Dollars ($1,000.00) which shall become the initial principal of the Trust to be
held, administered and disposed of by the Trustee as provided in this Trust
Agreement.

 

(e) The principal of the Trust, and any earnings thereon shall be held in the
Trust separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of Participants and general creditors as
herein set forth. Participants and their Beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plans and this Trust Agreement shall be unsecured
contractual rights of Participants and their Beneficiaries against the Company.
Any assets held by the Trust will be subject to the claims of the general
creditors of the Company under federal and state law in the event the Company is
Insolvent, as defined in Section 3(a) herein.

 

(f) The Company, in its sole discretion, may at any time, and from time to time,
make additional deposits of cash or other property, including Company stock,
acceptable to the Trustee to augment the principal to be held, administered and
disposed of by the Trustee as provided in this Trust Agreement. Prior to a
Change of Control, neither the Trustee nor any Participant or Beneficiary shall
have any right to compel additional deposits.

 

(g) Upon a Potential Change of Control (as defined in Section 15), the Company
shall, as soon as possible, but in no event longer than thirty (30) days
following the occurrence of a Potential Change of Control, make an additional
contribution to the Trust, if required, in an amount that is sufficient, when
aggregated with the other assets of the Trust, to fund the Trust in an amount
equal to no less than 100% but no more than 120% of the amount necessary to (i)
pay the insurance premiums required on Policies, as defined herein, purchased
pursuant to the Split Dollar Plan, until such Policies have been fully paid, in
accordance with Section 2(c) below, and (ii) fund the aggregate amount of
Participant Interests as defined and provided for under the Special SERP.

 

(h) In the event a Change of Control does not occur within one year of a
Potential Change of Control, the Company shall have the right to recover any
amounts contributed to and remaining on hand in the Trust.

 

(i) Upon a Change of Control, the Company shall, as soon as possible, but in no
event longer than thirty (30) days following the occurrence of a Change of
Control make an irrevocable contribution to the Trust in any additional amount
which is necessary to be sufficient to fund the Trust in an amount equal to no
less than 100% but no more than 120% of the amount necessary to (i) pay the
insurance premiums required on Policies purchased pursuant to the Split Dollar
Plan, until such Policies have been fully paid, in accordance with Section 2(c)
below, and (ii) fund the aggregate amount of Participant Interests as defined
and provided for under the Special SERP.

 

2



--------------------------------------------------------------------------------

Section 2. Payments From The Trust

 

(a) Prior to a Change of Control, distributions from the Trust shall be made by
the Trustee to the insurance company identified in or pursuant to Section 2(e)
below (the “Insurance Company”) at the direction of the Company.

 

(b) As insurance premiums become due with respect to the life insurance policies
(each a “Policy”) purchased pursuant to the Split Dollar Plan on the lives of
the Participants, the Company shall – (i) pay such insurance premiums directly
to the Insurance Company, (ii) transfer to the Trustee within thirty (30) days
prior to the premium due date funds sufficient to allow the Trustee to pay to
the Insurance Company such insurance premiums, or (iii) direct the Trustee to
pay directly to the Insurance Company such insurance premiums from the Fund.

 

(c) (1) After a Potential Change of Control and before a Change of Control, the
Company shall deliver to the Trustee a schedule of insurance premiums due under
the Split Dollar Plan. Such schedule shall accurately reflect the premiums due
on each Participants’ Policy, in accordance with the funding schedule that is
then in effect for such Participant. Subsequent to a Change of Control, the
Trustee shall pay insurance premiums due in accordance with such schedule. If
the Company has not transferred the required amounts at least thirty (30) days
prior to each due date, the Trustee shall make such payments from the assets of
the Fund. If the principal of the Trust, and any earnings thereon, are not
sufficient to make payments of insurance premiums in accordance with the terms
of such schedule, the Company shall make the balance of each such payment as it
falls due in accordance with such Schedule. The Trustee shall notify the Company
in the event that principal and earnings are not sufficient to make any premium
payment. Nothing in this Trust Agreement shall relieve the Company of its
liabilities to pay benefits due under the Split Dollar Plan except to the extent
such liabilities are met by application of assets of the Trust.

 

(2) After a Potential Change of Control and before a Change of Control, the
Company shall deliver to the Trustee a schedule of amounts due under the Special
SERP to fully fund Participant Interests under the Special SERP. If the Company
has not transferred the required amounts at least thirty (30) days prior to each
due date, the Trustee shall notify the Company. Nothing in this Trust Agreement
shall relieve the Company of its liabilities to pay benefits due under the
Special SERP except to the extent such liabilities are met by application of
assets of the Trust.

 

(3) Subsequent to a Change of Control, as soon as administratively practicable
following the end of a calendar year, the Trustee, in consultation with the Plan
Administrator of the Special SERP, shall determine the amount of cash the
Company must contribute to the Trust to fully fund the Participant Interests
under the Special SERP. The Trustee shall notify the Company of such amount, and
the Company shall contribute such amount to the Trust within thirty (30) days
after receipt of such notification.

 

3



--------------------------------------------------------------------------------

(4) Subsequent to a Change of Control, if the Company borrows any portion of the
cash surrender value of any Policy, the Trustee shall immediately repay to the
Insurance Company any amount that has been so borrowed, as certified to it by
the Participant whose Policy is the subject of the loan. The Trustee may request
any further reasonable evidence of such a loan.

 

(5) Subsequent to a Change of Control, if the Trustee becomes aware that the
Company withdraws any portion of the cash surrender value of any Policy, the
Trustee shall consult with the Insurance Company or the broker of record, as it
deems appropriate, to determine the maximum premiums which may be paid on an
annual basis to restore any such withdrawal and to retain the life insurance
nature of the Policy, and shall make said payments.

 

(d) The Trustee may institute an action to collect a contribution due the Trust
following a Change of Control or in the event that the Trust should ever
experience a short-fall in the amount of assets necessary to make current
payments pursuant to the terms of the Plans.

 

(e)

The primary purposes of this Trust are to insure that, following a Change of
Control, (i) premiums will continue to be paid to Pacific Life Insurance
Company, or such successor company as the Company may identify to the Trustee in
writing, as required pursuant to the Split Dollar Plan and all split-dollar life
insurance agreements with employees of the Company or its subsidiaries which
have been entered into by the Company and Split Dollar Plan Participants
pursuant to the Split Dollar Plan, (ii) contributions will be made to the Trust
in amounts sufficient to assure that payment of benefits to participants
pursuant to the Special SERP can reasonably be made, and (iii) that any
successor to the Company, or its successor management, does not withdraw cash
values from the Policies prior to the respective distribution dates of said
Policies. Prior to a Change of Control, the payment of Policy insurance premiums
will be made pursuant to the provisions of Section 2(b). Subsequent to a Change
of Control, the Trustee shall make such payments unless the Company has
previously certified to having made them, according to the provisions hereof. In
order to make such payments, the Trustee may be required to sell all or a
portion of any assets held in the Fund. In the event that the Fund includes
Company stock, the Company hereby agrees to promptly, and in any event within
sixty (60) days of a request for registration by the Trustee, take any and all
actions necessary to register the Company stock held in the fund for sale and to
maintain on a continuous basis any registrations required to permit said sales
pursuant to applicable federal and state laws, until all Company stock has been
sold. In connection with any such securities registrations, the Company shall
take any and all actions necessary in connection therewith, including without
limitation: (i) causing any special audits to be performed, if required and (ii)
if requested by the Trustee, entering into an underwriting agreement with
underwriters selected by the Trustee in customary form including providing
indemnification for the underwriters and the Trustee. Any and all costs arising
in connection with the filing of any securities registrations, including the
fees and disbursements of counsel for the Trustee, shall be borne entirely by
the Company other than underwriting discounts and commissions or commissions of
broker dealers which

 

4



--------------------------------------------------------------------------------

 

shall be payable by the Trustee from the assets of the Trust. The Company
consents that an action may be brought in equity or in law by the Trustee or by
any Participant in the Plans, to compel its compliance with the provisions of
this Trust, including but not limited to the foregoing sentence and the
provisions of Section 2(d) above.

 

Section 3. Trustee Responsibility Regarding Payments When The Company Is
Insolvent

 

(a) The Trustee shall cease payment of insurance premiums to the Insurance
Company if the Company is Insolvent. The Company shall be considered “Insolvent”
for purposes of this Trust Agreement if (i) the Company is unable to pay its
debts as they become due, (ii) the Company is subject to a pending proceeding as
a debtor under the United States Bankruptcy Code or (iii) the Company is
determined to be insolvent by the Federal Deposit Insurance Corporation, the
Federal Reserve, or the Office of the Comptroller of Currency.

 

(b) At all times during the continuance of this Trust, the principal and income
of the Trust shall be subject to claims of general creditors of the Company
under federal and state law as set forth below.

 

(1) The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing that the Company is Insolvent. If
a person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of insurance premiums to the Insurance Company.

 

(2) Unless the Trustee has actual knowledge that the Company is Insolvent, or
has received notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. The Trustee may in all events rely on
such evidence concerning the Company’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company’s solvency.

 

(3) If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue paying insurance premiums to the Insurance Company and
shall hold the assets of the Trust for the benefit of the Company’s general
creditors. Nothing in this Trust Agreement shall in any way diminish any rights
of Participants or their Beneficiaries to pursue their rights as general
creditors of the Company with respect to payments due under the Plans or
otherwise.

 

(4) The Trustee shall resume the payment of insurance premiums to the Insurance
Company in accordance with Section 2 of this Trust Agreement only after the
Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).

 

5



--------------------------------------------------------------------------------

(c) Provided that there are sufficient assets, if the Trustee discontinues the
payment of insurance premiums from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to the
Insurance Company under the terms of the Split Dollar Plan for the period of
such discontinuance, less the aggregate amount of any payments made to the
Insurance Company by the Company in lieu of the payments provided for hereunder
during any such period of discontinuance.

 

Section 4. Payments When A Shortfall Of The Trust Assets Occurs

 

(a) If there are not sufficient assets for the payment of insurance premiums
pursuant to Section 2 or Section 3(c) hereof and the Company does not otherwise
make such payments within a reasonable time after demand from the Trustee, the
Trustee shall make payment of insurance premiums from the Trust to the Insurance
Company for the benefit of Participants and their Beneficiaries in the following
order of priority:

 

(1) All Policies should be funded based on original expected performance, with
premiums adequate to keep the Policies in force until the insured attains age
100; and

 

(2) Any remaining funding should be made pro-rata based upon remaining scheduled
premium payments.

 

It is understood that it is not possible to anticipate precisely future
financial status of the Policies, and the contingencies that could occur both
before and after a Change of Control. Therefore, the Trustee will have
discretion to implement any reasonable method of allocating Trust assets that
are, in its sole discretion, determined to ensure complete funding of the
Policies pursuant to the premium schedule provided. The Trustee may rely solely
on the services of the broker of record as well as any other sources in making
this determination.

 

(b) Upon receipt of a contribution from the Company necessary to make up for a
shortfall in the payments due, the Trustee shall resume payments to the
Insurance Company under the Split Dollar Plan. Following a Change of Control,
the Trustee shall have the right to compel a contribution to the Trust from the
Company to make up for any shortfall.

 

Section 5. Payments To The Company

 

Except as provided in Section 3 hereof in the event the Company is Insolvent,
after the Trust has become irrevocable (as provided in Section 1) the Company
shall have no right or power to direct the Trustee to return to the Company or
to divert to others any of the Trust assets before all payment of insurance
premiums have been made to the Insurance Company pursuant to the terms of the
Split Dollar Plan.

 

6



--------------------------------------------------------------------------------

Section 6. Investment Authority

 

(a) Consistent with the provisions of Section 10(a) below, the Trustee shall not
be liable in discharging its duties hereunder, including, without limitation,
its duty to invest and reinvest the Fund, if it acts for the exclusive benefit
of the Participants and their Beneficiaries, in good faith and as a prudent
person would act in accomplishing a similar task and in accordance with the
terms of this Trust Agreement and any applicable federal or state laws, rules or
regulations.

 

(b) Subsequent to a Change of Control, the Trustee shall have the following
powers, in investing and reinvesting the Fund, in its sole discretion:

 

  (1) To invest and reinvest in any readily marketable common and preferred
stocks, bonds, notes, debentures (including convertible stocks and securities
but not including any stock or security of the Trustee other than a de minimis
amount held in a collective or mutual fund), certificates of deposit or demand
or time deposits (including any such deposits with the Trustee) and shares of
investment companies and mutual funds, without being limited to the classes or
property in which the Trustee is authorized to invest by any law or any rule of
court of any state and without regard to the proportion any such property may
bear to the entire amount of the Fund. Without limitation, the Trustee may
invest the Trust in any investment company (including any investment company or
companies for which the Trustee or an affiliated company acts as the investment
advisor (“Special Investment Companies”) or, any insurance contract or contracts
issued by an insurance company or companies in each case as the Trustee may
determine provided that the Trustee may in its sole discretion keep such portion
of the Trust in cash or cash balances for such reasonable periods as may from
time to time be deemed advisable pending investment or in order to meet
contemplated payments of insurance premiums;

 

  (2) To commingle for investment purposes all or any portion of the Fund with
assets of any other similar trust or trusts established by the Company with the
Trustee for the purpose of safeguarding deferred compensation or retirement
income benefits of its employees and/or directors;

 

  (3) To retain any property at any time received by the Trustee;

 

  (4) To sell or exchange any property held by it at public or private sale, for
cash or on credit, to grant and exercise options for the purchase or exchange
thereof, to exercise all conversion or subscription rights pertaining to any
such property and to enter into any covenant or agreement to purchase any
property in the future;

 

  (5) To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;

 

7



--------------------------------------------------------------------------------

  (6) To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof any assessments levied with respect to any
such property to be deposited;

 

  (7) To extend the time of payment of any obligation held by it;

 

  (8) To hold uninvested any monies received by it, without liability for
interest thereon, but only in anticipation of payments due for investments,
reinvestments, expenses or disbursements;

 

  (9) To exercise all voting or other rights with respect to any property held
by it and to grant proxies, discretionary or otherwise;

 

  (10) For the purposes of the Trust, to borrow money from others, to issue its
promissory note or notes therefor, and to secure the repayment thereof by
pledging any property held by it;

 

  (11) To employ suitable contractors and counsel, who may be counsel to the
Company or to the Trustee, and to pay their reasonable expenses and compensation
from the Fund to the extent not paid by the Company;

 

  (12) To register investments in its own name or in the name of a nominee; to
hold any investment in bearer form; and to combine certificates representing
securities with certificates of the same issue held by it in other fiduciary
capacities or to deposit or to arrange for the deposit of such securities with
any depository, even though, when so deposited, such securities may be held in
the name of the nominee of such depository with other securities deposited
therewith by other persons, or to deposit or to arrange for the deposit of any
securities issued or guaranteed by the United States government, or any agency
or instrumentality thereof, including securities evidenced by book entries
rather than by certificates, with the United States Department of the Treasury
or a Federal Reserve Bank, even though, when so deposited, such securities may
not be held separate from securities deposited therein by other persons;
provided, however, that no securities held in the Fund shall be deposited with
the United States Department of the Treasury or a Federal Reserve Bank or other
depository in the same account as any individual property of the Trustee, and
provided, further, that the books and records of the Trustee shall at all times
show that all such securities are part of the Trust Fund;

 

  (13) To settle, compromise or submit to arbitration any claims, debts or
damages due or owing to or from the Trust, respectively, to commence or defend
suits or legal proceedings to protect any interest of the Trust, and to
represent the Trust in all

 

8



--------------------------------------------------------------------------------

suits or legal proceedings in any court or before any other body or tribunal;
provided, however, that the Trustee shall not be required to take any such
action unless it shall have been indemnified by the Company to its reasonable
satisfaction against liability or expenses it might incur therefrom;

 

  (14) To hold and retain policies of life insurance, annuity contracts, and
other property of any kind which policies are contributed to the Trust by the
Company or any subsidiary of the Company or are purchased by the Trustee;

 

  (15) To hold any other class of assets which may be contributed by the Company
and that is deemed reasonable by the Trustee, unless expressly prohibited
herein;

 

  (16) To loan any securities at any time held by it to brokers or dealers upon
such security as may be deemed advisable, and during the terms of any such loan
to permit the loaned securities to be transferred into the name of and voted by
the borrower or others; and

 

  (17) Generally, to do all acts, whether or not expressly authorized, that the
Trustee may deem necessary or desirable for the protection of the Fund.

 

(c) Prior to a Change of Control, the Company shall have the right, subject to
this Section, to direct the Trustee with respect to investments. Absent any such
direction, the Trustee shall continue the investment of the Fund as provided in
this section.

 

  (1) The Company may at any time direct the Trustee to segregate all or a
portion of the Fund in a separate investment account or accounts and may appoint
one or more investment managers and/or an investment committee established by
the Company to direct the investment and reinvestment of each such investment
account or accounts. In such event, the Company shall notify the Trustee of the
appointment of each such investment manager and/or investment committee. No such
investment manager shall be related, directly or indirectly, to the Company, but
members of the investment committee may be employees of the Company.

 

  (2) Thereafter, the Trustee shall make every sale or investment with respect
to such investment account as directed in writing by the investment manager or
investment committee. It shall be the duty of the Trustee to act strictly in
accordance with each direction. The Trustee shall be under no duty to question
any such direction of the investment manager or investment committee, to review
any securities or other property held in such investment account or accounts
acquired by it pursuant to such directions or to make any recommendations to the
investment manager or investment committee with respect to such securities or
other property.

 

  (3) Notwithstanding the foregoing, the Trustee, without obtaining prior
approval or direction from an investment manager or investment committee, shall
invest cash balances held by it from time to time in short term cash equivalents
including, but

 

9



--------------------------------------------------------------------------------

not limited to, through the medium of any short term common, collective or
commingled trust fund established and maintained by the Trustee subject to the
instrument establishing such trust fund, U.S. Treasury Bills, commercial paper
(including such forms of commercial paper as may be available through the
Trustee’s Trust Department), certificates of deposit (including certificates
issued by the Trustee in its separate corporate capacity), and similar type
securities, with a maturity not to exceed one year; and, furthermore, sell such
short term investments as may be necessary to carry out the instructions of an
investment manager or investment committee regarding more permanent type
investment and directed distributions.

 

  (4) The Trustee shall neither be liable nor responsible for any loss resulting
to the Fund by reason of any sale or purchase of an investment directed by an
investment manager or investment committee nor by reason of the failure to take
any action with respect to any investment which was acquired pursuant to any
such direction in the absence of further directions of such investment manager
or investment committee.

 

  (5) Notwithstanding anything in this Agreement to the contrary, the Trustee
shall be indemnified and saved harmless by the Company from and against any and
all personal liability to which the Trustee may be subjected by carrying out any
directions of an investment manager or investment committee issued pursuant
hereto or for failure to act in the absence of directions of the investment
manager or investment committee including all expenses reasonably incurred in
its defense in the event the Company fails to provide such defense; provided,
however, the Trustee shall not be so indemnified if it participates knowingly
in, or knowingly undertakes to conceal, an act or omission of an investment
manager or investment committee, having actual knowledge that such act or
omission is a breach of a fiduciary duty; provided further, however, that the
Trustee shall not be deemed to have knowingly participated in or knowingly
undertaken to conceal an act or omission of an investment manager or investment
committee with knowledge that such act or omission was a breach of fiduciary
duty by merely complying with directions of an investment manager or investment
committee or for failure to act in the absence of directions of an investment
manager or investment committee. The Trustee may rely upon any order,
certificate, notice, direction or other documentary confirmation purporting to
have been issued by the investment manager or investment committee which the
Trustee believes to be genuine and to have been issued by the investment manager
or investment committee. The Trustee shall not be charged with knowledge of the
termination of the appointment of any investment manager or investment committee
until it receives written notice thereof from the Company.

 

(d) Following a Change of Control, the Trustee shall have the sole and absolute
discretion in the management of the Trust assets and shall have all the powers
set forth under Section 6(b). In investing the Trust assets, the Trustee shall
consider:

 

10



--------------------------------------------------------------------------------

  (1) the needs of the Plans;

 

  (2) the need for matching of the Trust assets with the liabilities of the
Plans; and

 

  (3) the duty of the Trustee to act solely in the best interests of the
Participants and their Beneficiaries.

 

(e) The Trustee shall have the right, in its sole discretion, to delegate its
investment responsibility to an investment manager who may be an affiliate of
the Trustee. In the event the Trustee shall exercise this right, the Trustee
shall remain, at all times responsible for the acts of an investment manager.
The Trustee shall have the right to purchase an insurance policy or an annuity
to fund the benefits of the Plans.

 

(f) Prior to a Change of Control, the Company shall have the right at any time,
and from time to time in its sole discretion, to substitute assets of equal fair
market value for any asset held by the Trust. This right is exercisable by the
Company in a nonfiduciary capacity without the approval or consent of any person
in a fiduciary capacity.

 

Section 7. Insurance Contracts

 

(a) To the extent that the Trustee is directed by the Company prior to a Change
of Control to make payments from part or all of the Trust Fund in insurance
contracts, the type and amount thereof shall be specified by the Company. The
Trustee shall be under no duty to make inquiry as to the propriety of the type
or amount so specified.

 

(b) Each insurance contract issued shall provide that the owner thereof shall
have the power to exercise all rights, privileges, options and elections granted
by or permitted under such contract or under the rules of the insurer.

 

(c) The Trustee shall have no power to name a beneficiary of the policy to
assign the policy (as distinct from conversion of the policy to a different
form), or to loan to any person the proceeds of any borrowing against such an
insurance policy.

 

(d) No insurer shall be deemed to be a party to the Trust and an insurer’s
obligations shall be measured and determined solely by the terms of contracts
and other agreements executed by the insurer.

 

Section 8. Disposition Of Income

 

(a) Prior to a Change of Control, all income received by the Trust, net of
expenses and taxes, may be returned to the Company or accumulated and reinvested
within the Trust at the direction of the Company.

 

(b) Following a Change of Control, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested within the Trust.

 

11



--------------------------------------------------------------------------------

Section 9. Accounting By The Trustee

 

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee within forty-five (45) days following the close of each
calendar year and within forty-five (45) days after the removal or resignation
of the Trustee. The Trustee shall deliver to the Company a written account of
its administration of the Trust during such year or during the period from the
close of the last preceding year to the date of such removal or resignation
setting forth all investments, receipts, disbursements and other transactions
effected by it, including a description of all securities and investments
purchased and sold with the cost or net proceeds of such purchases or sales
(accrued interest paid or receivable being shown separately), and showing all
cash, securities and other property held in the Trust at the end of such year or
as of the date of such removal or resignation, as the case may be. The Company
may approve such written account by an instrument in writing delivered to the
Trustee. In the absence of the Company’s filing with the Trustee objections to
any such written account within ninety (90) days after its receipt, the Company
shall be deemed to have so approved such written account. In such case, or upon
the written approval by the Company of any such written account, the Trustee
shall, to the extent permitted by law, be discharged from all liability to the
Company for its acts or failures to act described by such written account. The
foregoing, however, shall not preclude the Trustee from having its accounting
settled by a court of competent jurisdiction.

 

Section 10. Responsibility Of The Trustee

 

(a) The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Plans or this Trust Agreement and is given in writing by the
Company. In the event of a dispute between the Company and a party, the Trustee
may apply to a court of competent jurisdiction to resolve the dispute, subject,
however to Section 2(d) hereof.

 

(b) The Company hereby indemnifies the Trustee against losses, liabilities,
claims, costs and expenses in connection with the administration of the Trust,
unless resulting from the gross negligence or misconduct of Trustee. To the
extent the Company fails to make any payment on account of an indemnity provided
in this Section 10(b), in a reasonably timely manner, the Trustee may obtain
payment from the Trust. If the Trustee undertakes or defends any litigation
arising in connection with this Trust or to protect a Participant’s or
Beneficiary’s rights under the Plans, the Company agrees to indemnify the
Trustee against the Trustee’s costs, reasonable expenses and liabilities
(including, without limitation, attorneys’ fees and expenses) relating thereto
and to be primarily liable for such payments. If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust.

 

12



--------------------------------------------------------------------------------

(c) Prior to a Change of Control, the Trustee may consult with legal counsel
(who may also be counsel for the Company generally) with respect to any of its
duties or obligations hereunder. Following a Change of Control the Trustee shall
select legal counsel independent from the Company’s counsel and may consult with
counsel or other experts with respect to its duties and with respect to the
rights of Participants or their Beneficiaries under the Plans.

 

(d) The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and may rely on any determinations made by
such agents and information provided to it by the Company.

 

(e) The Trustee shall have, without exclusion, all powers conferred on the
Trustee by applicable law, unless expressly provided otherwise herein.

 

(f) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom.

 

Section 11. Compensation And Expenses Of The Trustee

 

The Trustee’s compensation shall be as agreed in writing from time to time by
the Company and the Trustee. The Company shall pay all administrative expenses
and the Trustee’s fees and shall promptly reimburse the Trustee for any fees and
expenses of its agents or such other costs as the Trustee is entitled to incur
hereunder. If not so paid, the fees and expenses shall be paid from the Trust.

 

Section 12. Resignation And Removal Of The Trustee

 

(a) Prior to a Change of Control, the Trustee may resign at any time by written
notice to the Company, which shall be effective sixty (60) days after receipt of
such notice unless the Company and the Trustee agree otherwise. Following a
Change of Control, if the Trustee resigns, the resignation shall only be
effective after the appointment of a successor Trustee.

 

(b) The Trustee may be removed by the Company on sixty (60) days notice or upon
shorter notice accepted by the Trustee prior to a Change of Control. Subsequent
to a Change of Control, the Trustee may only be removed by the Company with the
consent of a majority of the Participants, after they have been informed of the
identity of a successor trustee.

 

(c) If the Trustee resigns within two years after a Change of Control, and if
the Company fails to act under Section 10(e) below within a reasonable period of
time following such resignation, the Trustee shall apply to a court of competent
jurisdiction for the appointment of a successor Trustee or instructions.

 

13



--------------------------------------------------------------------------------

(d) Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.

 

(e) If the Trustee resigns or is removed, a successor shall be appointed by the
Company, in accordance with Section 13 hereof, by the effective date of
resignation or removal under Sections 10(a) or 10(b) above. If no such
appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.

 

Section 13. Appointment Of Successor

 

(a) If the Trustee resigns or is removed in accordance with Section 12 hereof,
the Company may appoint, subject to Section 12, another bank, not an affiliate
of the Company or any other grantor, any third party national banking
association with a market capitalization exceeding $100,000,000 to replace the
Trustee upon resignation or removal. The successor Trustee shall have all of the
rights and powers of the former Trustee, including ownership rights in the
Trust. The former Trustee shall execute any instrument necessary or reasonably
requested by the Company or the successor Trustee to evidence the transfer.

 

(b) The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Sections
8 and 9 hereof. The successor Trustee shall not be responsible for and the
Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

 

Section 14. Amendment Or Termination

 

(a) Prior to a Change of Control, this Trust Agreement may be amended by a
written instrument executed by the Trustee and the Company. Notwithstanding the
foregoing, no such amendment shall conflict with the terms of the Plans or shall
make the Trust revocable after it has become irrevocable in accordance with
Section 1 hereof.

 

(b) The Trust shall not terminate until the date on which all insurance premiums
listed on the schedule referred to in Section 2(c)(1) have been paid or
otherwise satisfied, and any payments required under Section 2(c)(3) are
completed, or until the Company terminates the Trust (if prior to a Change of
Control).

 

(c) Prior to a Change of Control, the Company may terminate this Trust at any
time, including prior to the time all benefit payments under the Plans have been
made. All assets in the Trust at termination shall be returned to the Company.

 

14



--------------------------------------------------------------------------------

(d) This Trust Agreement may not be amended or terminated by the Company for
seven (7) years following a Change of Control without the written consent of a
majority of the Participants except, if in the opinion of counsel satisfactory
to the Trustee, such amendment is necessary to maintain the tax status of this
Trust or the inapplicability of ERISA to this Trust.

 

Section 15. Change Of Control

 

(a) For purposes of this Trust, the following terms shall be defined as set
forth below:

 

  (1) “Potential Change of Control” shall mean the occurrence of any one of the
following events:

 

  (i) the purchase or other acquisition by any Person of Beneficial Ownership of
five percent (5%) or more of either the outstanding shares of common stock or
the combined voting power of the Company’s then outstanding voting securities
entitled to vote generally; provided, however, the purchase or other acquisition
by any employee benefit plan (or related trust) sponsored or maintained by – (I)
Equifax Inc. (to the extent the acquisition occurs as part of the initial
distribution of Company shares on Equifax Inc. shares held by the plan), (II)
the Company, or (III) any Subsidiary of the Company, shall be disregarded for
purposes of this Section 15(a)(1)(i);

 

  (ii) the announcement by any person of an intention to take actions which
might reasonably result in a Change of Control of the Company;

 

  (iii) the issuance of a proxy statement by the Company with respect to an
election of directors for which there is proposed one or more directors who are
not recommended by the Board of Directors of the Company or its nominating
committee, where the election of such proposed director or directors would
result in a Change of Control; or

 

  (iv) submission to the Incumbent Board (as defined below) of nominations
which, if approved, would change the Executive Officer configuration of the
Company (at the Executive Vice President level and above) by fifty percent (50%)
or more.

 

  (2) “Change of Control” shall mean the occurrence of any one of the following
events:

 

  (i) Voting Stock Accumulations. The accumulation by any Person of Beneficial
Ownership of twenty percent (20%) or more of the combined voting power of the
Company’s Voting Stock; provided that for purposes of this Section15(a)(2)(i), a
Change of Control will not be deemed to have occurred if the accumulation of
twenty percent (20%) or more of the

 

15



--------------------------------------------------------------------------------

voting power of the Company’s Voting Stock results from any acquisition of
Voting Stock (I) directly from the Company that is approved by the Incumbent
Board, (II) by the Company, (III) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, or (IV) by any
Person pursuant to a Business Combination that complies with all of the
provisions of clauses (I), (II) and (III) of Section 15(a)(2)(ii);

 

  (ii) Business Combinations. The consummation of a Business Combination,
unless, immediately following that Business Combination, (I) all or
substantially all of the Persons who were the beneficial owners of Voting Stock
of the Company immediately prior to that Business Combination beneficially own,
directly or indirectly, more than sixty-six and two-thirds percent (66-2/3%) of
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the entity resulting from that Business Combination (including,
without limitation, an entity that as a result of that transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to that Business
Combination, of the Voting Stock of the Company, (II) no Person (other than the
Company, that entity resulting from that Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Eighty Percent (80%) Subsidiary or that entity resulting from that Business
Combination) beneficially owns, directly or indirectly, twenty percent (20%) or
more of the then outstanding shares of common stock of the entity resulting from
that Business Combination or the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of
that entity, and (III) at least a majority of the members of the Board of
Directors of the entity resulting from that Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the board providing for that Business Combination;

 

  (iii) Sale of Assets. A sale or other disposition of all or substantially all
of the assets of the Company; or

 

  (iv) Liquidation or Dissolutions. Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that complies with all of the provisions of clauses (I),
(II) and (III) of Section 15(a)(2)(ii).

 

16



--------------------------------------------------------------------------------

For purposes of this Section 15(a), the following definitions will apply:

 

“Beneficial Ownership” means beneficial ownership as that term is used in Rule
13d-3 promulgated under the Exchange Act.

 

“Business Combination” means a reorganization, merger or consolidation of the
Company.

 

“Eighty Percent (80%) Subsidiary” means an entity in which the Company directly
or indirectly beneficially owns eighty percent (80%) or more of the outstanding
Voting Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, including amendments,
or successor statutes of similar intent.

 

“Incumbent Board” means a Board of Directors at least a majority of whom consist
of individuals who either are (a) members of the Company’s Board of Directors as
of the day after the spinoff of the Company from Equifax Inc. becomes effective
or (b) members who become members of the Company’s Board of Directors subsequent
to said date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds (2/3) of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which that person is named as
a nominee for director, without objection to that nomination), but excluding,
for that purpose, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14a-11 of the Exchange Act) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors.

 

“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act).

 

“Subsidiary” means an entity more than fifty percent (50%) of whose equity
interests are owned directly or indirectly by the Company.

 

“Voting Stock” means the then outstanding securities of an entity entitled to
vote generally in the election of members of that entity’s Board of Directors.

 

For purposes of this Section 15(a), the Incumbent Board, by a majority vote,
shall have the power to determine on the basis of information known to them (a)
the number of shares beneficially owned by any person, entity or group; (b)
whether there exists an agreement, arrangement or understanding with another as
to matters referred to in this Section 15(a); and (c) such other matters with
respect to which a determination is necessary under this Section 15(a).

 

(b) The General Counsel of the Company shall have the specific authority to
determine whether a Potential Change of Control or Change of Control has
transpired under the guidance of this Section 15(a) and shall be required to
give the Trustee notice of a Change of Control or Potential Change of Control.
The Trustee shall be entitled to rely

 

17



--------------------------------------------------------------------------------

upon such notice, but if the Trustee receives notice of a Potential Change of
Control or Change of Control from another source, the Trustee shall be required
to make its own independent determination.

 

Section 16. Miscellaneous

 

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.

 

(b) The Company hereby represents and warrants that the Plans have been
established, maintained and administered in accordance with all applicable law,
including without limitation, ERISA. The Company hereby indemnifies and agrees
to hold the Trustee harmless from all liabilities, including attorney’s fees,
relating to or arising out of the establishment, maintenance and administration
of the Plans. To the extent the Company does not pay any of such liabilities in
a reasonably timely manner, the Trustee may obtain payment from the Trust.

 

(c) Benefits payable to Participants and their Beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

 

(d) This Agreement is binding upon the successors and assigns of the Company and
the Trustee.

 

(e) This Trust Agreement shall be governed by and construed in accordance with
the laws of North Carolina.

 

[EXECUTION PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Grantor Trust Agreement has been executed on behalf of
the parties hereto on the day and year first above written.

 

CERTEGY INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

Richard D. Gapen

   

Title:

 

Corporate Vice President –

Human Resources

WACHOVIA BANK, N.A.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

19